Case 1:20-cv-03833-JPC Document 52-6 Filed 08/13/21 Page 1 of 4




       EXHIBIT 2
 Matta Declaration
        Case 1:20-cv-03833-JPC Document 52-6 Filed 08/13/21 Page 2 of 4




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                  )
                                                  )
 COMMODITY FUTURES TRADING                        )
 COMMISSION,                                      )
                                                  )
                          Plaintiff,              )
                                                  )    CIVIL ACTION NO: 1:20-cv-03833
 v.                                               )
                                                  )    Declaration
 CASPER MIKKELSEN, a/k/a “Carsten                 )
 Nielsen,” a/k/a “Brian Thomson,” a/k/a           )
 “Thomas Jensen” and a/k/a “Casper Muller,”       )
                                                  )
                              Defendant.          )
                                                  )
                                                  )


       I, Xavier Romeu-Matta, hereby declare pursuant to 28 U.S.C. § 1746, as follows:

                                       I.     SUMMARY

       1.     I am an attorney of record for Plaintiff in the above-referenced litigation.

       2.     On May 18, 2020, I filed a complaint in the above-captioned matter with the

Court via ECF. See ECF No. 1.

       3.     On May 18, 2020, I was informed by a representative from the Danish Ministry of

Justice that because of Covid it would take up to eight months to serve the amended summons

and complaint on Defendant under Article 5 of the Hague Convention.

       4.     On July 20, 2020, I was informed by a DHL representative that a DHL courier

personally handed the letter containing the amended summons and complaint to a person who

identified himself as Casper Muller and immediately entered Defendant’s electronic signature.

       5.     On July 16, 2021, I asked the Danish Financial Intelligence Unit (“DFIU”), an

independent unit at the Danish State Prosecutor for Economic and International Crime, to
                                                                                                1
        Case 1:20-cv-03833-JPC Document 52-6 Filed 08/13/21 Page 3 of 4




confirm Casper Muller’s name and Denmark Address and to provide a valid email address from

the Danish Central Registry of Persons (“DCPR”), an official Danish government database. By

law, when a Danish citizen changes home address, the citizen must notify the Danish authorities

of the new address no later than five days after moving there. (See Aaholm Decl. ¶ 19, copy

attached as Exhibit 1 to the Letter Brief). The DCPR is the database that contains this

information on Danish citizens. Id. On August 5, 2021, based on its review of the DCPR, the

DFIU confirmed that Casper Muller was residing, as of that date, at the Denmark Address where

the DHL courier personally served him with the amended summons and complaint. The DFIU

also provided Casper Muller’s valid e-mail address from its review of the DRCP.

       6.      On August 3, 2021, at my request, the Danish Financial Intelligence Unit

(“DFIU”), an independent unit at the Danish State Prosecutor for Economic and International

Crime, once again confirmed Casper Muller’s Denmark Address, this time by accessing the

DCRP. This Denmark Address confirmed by the DFSA is the same Denmark address confirmed

by the DFIU. On August 4, 2021, the DFSA confirmed Casper Muller’s current contact email

address at a Danish bank where Muller currently has a banking account. This email address is

the same email address confirmed by the DFIU.

       7.      On August 9, 2021, Kenneth Kvistgaard-Aaholm (“Aaholm”), an experienced

Danish lawyer and lecturer, reviewed the DCPR and confirmed that, as of that date, Casper

Muller was still residing at the Denmark Address. (Aaholm Decl. ¶ 19); see also Densys Ltd. v.

3Shape Trios A/S, 336 F.R.D. 126, 131 (W.D. Tex. 2020) (relying on Aaholm’s knowledge and

experience in Danish law, as a “Danish lawyer and lecturer,” in rendering its decision that

service of process was effective under section 163(2)).




                                                                                                  2
         Case 1:20-cv-03833-JPC Document 52-6 Filed 08/13/21 Page 4 of 4




       8.      I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.



       Executed on this 13th of August, 2021.

                                                           /s/ Xavier Romeu-Matta




                                                                                                   3
